DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            JESSIE J. SMITH,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-305

                               [June 2, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Gillen, Judge;
L.T. Case No. 502014CF010800A.

   Jessie J. Smith, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE, and KLINGENSMITH, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.